UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11616 THE STUDENT LOAN CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1427135 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 750 Washington Blvd. Stamford, Connecticut (Zip Code) (Address of principal executive offices) (203) 975-6320 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x On August 1, 2009, there were 20,000,000 shares of The Student Loan Corporation’s Common Stock outstanding. Form 10-Q TABLE OF CONTENTS Part I Consolidated Financial Information Page Item 1 - Consolidated Financial Statements Consolidated Statements of Income (Unaudited) for the Three and Six Months EndedJune 30, 2009 and 2008 2 Consolidated Balance Sheets as of June 30, 2009 (Unaudited) and December 31, 2008 3 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the SixMonths EndedJune 30, 2009 and 2008 4 Consolidated Statements of Cash Flows (Unaudited) for the Six Months EndedJune 30, 2009 and 2008 5 Notes to Consolidated Financial Statements (Unaudited) 6– 25 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 – 45 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 45 Item 4 - Controls and Procedures 46-47 Part II Other Information Item 1A- Risk Factors 48– 52 Item 4 - Submission of Matters to a Vote of Security Holders 53 Item 6 - Exhibits 53 Signature 54 Exhibit Index 55 1 PART ICONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) (Unaudited) Three months ended Six months ended June 30, June 30, NET INTEREST INCOME Interest income $ Interest expense ) Net interest income Provision for loan losses ) Net interest income after provision for loan losses OTHER INCOME Gains on loans securitized – – Gains on loans sold Fee and other income Total other income OPERATING EXPENSES Salaries and employee benefits Restructuring and related charges ) Other expenses Total operating expenses Income before income taxes Provision for income taxes NET INCOME $ DIVIDENDS DECLARED AND PAID $ BASIC AND DILUTED EARNINGS PER COMMON SHARE $ (based on 20,000,000 average shares outstanding) DIVIDENDS DECLARED AND PAID PERCOMMON SHARE $ See accompanying Notes to the unaudited Consolidated Financial Statements. 2 THE STUDENT LOAN CORPORATION CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share amounts) June 30, December 31, (Unaudited) ASSETS Federally insured student loans $ $ Private education loans Deferred origination and premium costs Allowance for loan losses ) ) Student loans, net Other loans and lines of credit Loans held for sale Cash Residual interests in securitized loans Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Short-term borrowings, payable to principal stockholder $ $ Short-term secured borrowings, payable to Department of Education Long-term borrowings, payable to principal stockholder Long-term secured borrowings Deferred income taxes Other liabilities Total Liabilities Common stock, $0.01 par value; authorized 50,000,000 shares; 20,000,000 shares issued and outstanding Additional paid-in capital Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying Notes to the unaudited Consolidated Financial Statements. 3 THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Six Months Ended June 30, COMMON STOCK AND ADDITIONAL PAID-IN CAPITAL Balance, beginning of period $ $ Capital contributions and other changes 85 22 Balance, end of period $ $ RETAINED EARNINGS Balance, beginning of period $ $ Net income Common dividends declared, $1.78 and $2.86 per common share for the six months ended June 30, 2009 and 2008, respectively ) ) Balance, end of period $ $ TOTAL STOCKHOLDERS' EQUITY $ $ See accompanying Notes to the unaudited Consolidated Financial Statements. 4 THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization of equipment and computer software Amortization of deferred loan origination and purchase costs Accreted interest on residual interests ) ) Provision for loan losses Deferred tax provision ) ) Gains on loans sold and securitized ) ) Loss (Gain) on residual interest valuation ) Loss on servicing asset valuation Change in loans held for sale including loan origination and purchase costs ) ) Proceeds from loans sold Cash received on residual interests in trading securitized assets Change in accrued interest receivable ) ) Change in reserve for restructuring and related charges ) Change in other assets Change in other liabilities ) ) Other non-cash charges Net cash (used in) provided by operating activities $ ) $ Cash flows from investing activities: Change in loans $ ) $ ) Change in loan origination and purchase costs ) ) Proceeds from loans sold and securitized – Change in restricted cash ) ) Capital expenditures on equipment and computer software ) ) Net cash used in investing activities $ ) $ ) Cash flows from financing activities: Net change in borrowings with original maturities of three months or less $ ) $ ) Proceeds from issuance of secured borrowings with Department of Education Repayments of secured borrowings with Department of Education ) – Proceeds from issuance of long-term secured borrowings Repayments of long-term secured borrowings ) ) Repayments of borrowings with original terms of three months or more ) ) Dividends paid to stockholders ) ) Net cash provided by financing activities $ $ Net increase in cash $ $ Cash - beginning of period 25 Cash - end of period $ $ Supplemental disclosure: Cash paid (received) for: Interest $ $ Income taxes, net $ $ ) See accompanying Notes to the unaudited Consolidated Financial Statements. 5 THE STUDENT LOAN CORPORATION Notes to Consolidated Financial Statements (Unaudited) June 30, 2009 1.BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Interim Financial Information The accompanying unaudited Consolidated Financial Statements of The Student Loan Corporation (the Company), a Delaware corporation, include the accounts of the Company and its wholly owned subsidiaries, SLC Student Loan Receivables I, Inc. and SLC Conduit I LLC.SLC Student Loan Receivables I, Inc. is a special-purpose entity formed in 2001 for the purpose of acquiring student loans originated or acquired by the Company and transferring such loans to, and depositing the student loans in, securitization trusts. SLC Conduit I LLC is a limited liability company formed in 2009 for the purpose of acquiring Federal Family Education Loan (FFEL) Program loans originated or acquired by the Company and issuing funding notes to theU.S. Department of Education (the Department)sponsored student loan-backed commercial paper conduit, Straight-A Funding, LLC (the Conduit).All intercompany balances and transactions have been eliminated. The Company, which has a trust agreement to originate loans through Citibank, N.A. (CBNA), is an originator, manager and servicer of student loans, including loans made in accordance with federally sponsored guaranteed student loan programs as well as private education loans.CBNA owns 80% of the Company’s outstanding common stock and is an indirect wholly owned subsidiary of Citigroup Inc. (Citigroup). In the opinion of management, all adjustments, consisting of normal, recurring accruals, necessary to state fairly the Company’s financial position and results of operations in conformity with U.S. generally accepted accounting principles (GAAP) have been reflected.The results for the three and six months ended June 30, 2009 may not be indicative of the results for the full year ending December 31, 2009.Certain financial information that is normally included in annual financial statements prepared in accordance with GAAP, but is not required for interim reporting purposes, has been condensed or omitted.The accompanying unaudited Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related Notes included in the Company’s 2008 Annual Report on Form 10-K and the Company’s Form 10-Q for the quarter ended March 31, 2009. Basis of Presentation The Company’s accounting policies are in conformity with GAAP. The Company’s operations are a single segment for financial reporting purposes, as the Company’s only operations consist of originating, managing and servicing student loans. Use of Estimates The preparation of the Consolidated Financial Statements in conformity with GAAP requires the Company to make estimates based on assumptions about current and future economic and market conditions (including, but not limited to, credit risk, market liquidity and interest rates) which affect reported amounts and related disclosures in the Company’s financial statements. Although current estimates reflect existing conditions and expected trends, as appropriate, it is reasonably possible that actual conditions in the future could differ from those estimates.Such differences could have a material adverse effect on the Company’s results of operations and financial position. Among other effects, such changes could result in increases in the allowance for loan losses and decreases in the fair value of the Company’s interests in its securitized loans in the form of subordinated residual interests (i.e., interest-only strips), servicing rights and, in certain cases, subordinated notes issued by the trusts (collectively, retained interests). 6 Subsequent Events As required by SFAS No. 165, Subsequent Events (SFAS 165), the Company has evaluated subsequent events through August 10, 2009, which is the date its Consolidated Financial Statements were issued. Revenue Recognition Revenues, which include net interest income, fees and gains on loans sold and securitized, are recognized as they are earned.Interest income includes special allowance payments (SAP) from and excess interest payments to the federal government as prescribed under the Higher Education Act of 1965, as amended (the Higher Education Act), and is net of amortization of premiums and origination costs. The Company accounts for premiums and origination costs in accordance with Statement of Financial Accounting Standards (SFAS) No. 91, Accounting for Nonrefundable Fees and Costs Associated with Originating or Acquiring Loans and Initial Direct Costs of Leases (SFAS 91). Deferred premiums and origination costs on the Company’s loan portfolio are amortized using the interest method and recognized as yield adjustments to interest income. Loans The Company has a portfolio of student loans originated under the FFEL Program authorized by the Department under the Higher Education Act which are insured by guaranty agencies (guarantors). The Company recognizes student loan interest income as it is earned.SAP from and excess interest payments to the federal government, if any, are recognized as yield adjustments to interest income. The Company also has a portfolio of private education loans primarily consisting of CitiAssist® loans.Some of those loans are insured against loss by private insurers or covered under other risk-sharing agreements with creditworthy schools.Other loans, including many higher risk loans, are neither insured nor covered under risk-sharing agreements.The Company is exposed to 100% of loss on such loans. Effective January 1, 2008, the Company elected to stop insuring new CitiAssist loan originations. Allowance for Loan Losses The Company has an allowance for loan losses that provides a reserve for estimated losses on: (1) the portion of the FFEL Program loan portfolio that is subject to the risk-sharing provisions of the Higher Education Act and (2) the private education loan portfolio, after considering the credit risk insurance coverage obtained from third parties, the impact of any risk-sharing agreements with certain schools and counterparty risk ratings. Estimated losses are based on historical delinquency and credit loss experience adjusted for expected market conditions and aging of the portfolio.Losses that are probable and estimable are expensed currently and increase the provision for loan losses.Actual losses are charged against the reserve as they occur, and subsequent recoveries are credited back to the reserve. The Company ceases to accrue interest income on a student loan when one of the following events occurs: (1) a FFEL Program loan loses its guarantee, (2) an insured private education loan reaches 150 days of delinquency or (3) an uninsured private education loan reaches 90 days of delinquency.Accrual of interest is resumed if the loan guarantee is reinstated or when principal and interest are current.Interest received on non-accruing loans is recorded directly into interest income. The Company immediately writes off the loan balance corresponding to the unguaranteed portion of FFEL Program loans at the end of the month in which the loan is at least 270 days delinquent and the uninsured portion of private education loans at the end of the month in which the loan is at least 120 days delinquent.Also, the Company writes off the loan balances for loans in which the guarantee claim is not received for FFEL Program and private education loans after 450 days and 240 days of delinquency, respectively. When loans or portions of loans are written off, the Company reduces interest income by the amounts of accrued, uncollected interest and unamortized deferred premiums and origination costs. 7 Transfer of Student Loans through Sale or Securitization Whole Loan Sales The Company accounts for its whole loan sales in accordance with the provisions of SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, a replacement of FASB Statement No. 125, as amended(SFAS 140). In order for a transfer of financial assets to be considered a sale, the assets transferred by the Company must have been isolated from the seller, even in bankruptcy or other receivership, and the purchaser must have the right to pledge or exchange the assets transferred. In addition, the sale accounting rules of SFAS 140 require the Company to relinquish effective control over the loans sold as of the sale date. Loans Securitized The Company uses two distinct methods of accounting for its securitizations.Certain of the Company’s securitizations currently meet the qualifications of SFAS 140 to be accounted for as a sale.The qualifications are that the assets transferred are legally isolated from the Company, even in the event of a bankruptcy; that the holders of the beneficial interests are not constrained from pledging or exchanging their interests; and that the transferor does not maintain effective control over the transferred assets.The Company uses a two-step structure with a qualifying special purpose entity (QSPE) to obtain legal isolation.For the Company’s securitizations which are currently accounted for as a sale, referred to as off-balance sheet securitizations, the transferred assets are removed from the consolidated balance sheet and a gain or loss is recognized.The Company’s securitizations that fail to meet the accounting requirements for a sale in accordance with SFAS 140 are accounted for as secured borrowings and the transferred assets are consolidated in the Company’s financial statements.These transactions are referred to as on-balance sheet securitizations.See Note 2 for accounting changes which are expected to change how the Company accounts for its off-balance sheet securitization entities due to the loss of sale treatment for certain assets previously sold as well as future securitization transactions. Gains and losses on off-balance sheet securitizations are recognized at the time of securitization and are reported in Gains on loans securitized.Securitization gains and losses represent the difference between the cost basis of the assets sold and the fair value of the assets received, including, as applicable, cash, residual interests, servicing assets and retained notes.The Company estimates the fair value of the residual interests and servicing assets using an income approach by determining the present value of expected future cash flows using modeling techniques that incorporate management’s best estimates of key assumptions, including prepayment speeds, credit losses, borrower benefits and discount rates. The Company has retained interests in its off-balance sheet securitization trusts in the form of residual interests, servicing assets, and retained notes.All of the Company’s retained interests are recorded at fair value in accordance with GAAP.Unrealized gains and losses on retained interests are reported in Fee and other income. Accreted interest on residual interests is reported in Interest income. Cash is received from the trusts for servicing fee revenues, residual interest distributions and payments of principal and interest on retained notes. The Company’s on-balance sheet securitization transactions are collateralized by student loans, which are recorded in Federally insured student loans, and by accrued interest on the student loans and certain cash accounts, which are recorded in Other assets on the Consolidated Balance Sheets. Additional information on the Company’s securitization activities may be found in Note 10. 8 Loans Financed through Department of Education Programs The Company has funded certain of its FFEL Program loans through the Conduit.The funding received from the Conduit is accounted for as secured borrowings and the student loans pledged as collateral are recorded in Federally insured student loans on the Company’s Consolidated Balance Sheets.See Note 12 for additional information regarding the Conduit. The Company also obtains debt financing through the Department’s Loan Participation Purchase Program (the Participation Program).The borrowings through the Participation Program are collateralized by FFEL Program Stafford and PLUS loans which are recorded in Loans held for sale on the Company’s Consolidated Balance Sheet.Loans funded under the Participation Program are either sold to the Department pursuant to the Department’s Loan Purchase Commitment Program (the Purchase Program) or refinanced prior to the Participation Program's expiration.Additional information pertaining to the Company’s borrowings through the Participation Program can be found in Note 12. Loans Held for Sale Loans held for sale are loans that the Company plans to include in future off-balance sheet securitization or sale transactions, including loans that the Company originates in anticipation of sale under the Purchase Program. Management continually assesses its future securitization and loan sale plans and may transfer loans or record loans directly into the held for sale portfolio to meet the Company’s anticipated near term sale and securitization requirements. These loans are recorded at the lower of cost, consisting of principal and deferred costs, or fair value.During 2009, loans held for sale were primarily comprised of loans to be sold to the Department under the Purchase Program, which, provides for a purchase price that is higher than the carrying value of the loans.Accordingly, the fair value of loans held for sale exceeded cost and no write down was necessary.For both the three and six months ended June 30, 2008, the Company recorded a lower of cost or fair value write down of $3.7 million on its loans held for sale, a portion of which related to loans that were transferred from loans held for sale back into the operating loan portfolio during the period. Changes in the Company’s loans held for sale are presented in the table below: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Balance at beginning of period $ Originations and purchases Transfers into loans held for sale – – Transfers back to operating loan portfolios – ) ) ) Loan sales ) Fair value write down of loans held for sale – ) – ) Other (1) Balance at end of period $ Amounts include, among other things, borrower principal payments and loan consolidations. 9 Derivatives The Company uses derivative financial products, including swaps and options, in an effort to manage its exposure to interest rate risk. In addition, the Company uses foreign currency swaps in an effort to manage its exposure to foreign currency exchange rates on its Euro denominated secured borrowings. The Company’s derivative instruments do not qualify for hedge accounting under SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended (SFAS 133) and are carried at fair value in Other assets or Other liabilities with changes in fair value recorded currently in Fee and other income. Internally Developed Software Certain direct costs associated with the development of internal use software are capitalized. The Company capitalizes development costs for internal use software in accordance with the provisions of Statement of Position 98-1, Accounting for the Costs of Computer Software Developed or Obtained for Internal Use. These costs are included in Other assets and are amortized by the straight-line method over the service period, not to exceed ten years.Capitalization of development costs starts after the preliminary project stage is completed and ends when the project is substantially complete and ready for its intended use. Capitalized internally developed software costs are periodically reviewed for impairment.Capitalized costs of projects deemed to be obsolete or abandoned are written off as operating expenses. Accounting Changes Subsequent Events In May 2009, the FASB issued SFAS 165, which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued.This standard requires the disclosure of the date through which the Company has evaluated subsequent events and the basis for that date, that is, whether that date represents the date the financial statements were issued or were available to be issued.This standard is effective for the Company beginning with the period ended June 30, 2009. Interim Disclosures about Fair Value of Financial Instruments In April 2009, the FASB issued FASB Staff Position (FSP) FAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments.The FSP requires disclosure of qualitative and quantitative information about the fair value of all financial instruments on a quarterly basis beginning with the quarter ended June 30, 2009, including methods and significant assumptions used to estimate fair value during the period. These disclosures were previously only required annually. The adoption of this FSP had no effect on how the Company accounts for these instruments. Measurement of Fair Value in Inactive Markets In April 2009, the FASB issued FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. The FSP reaffirms that fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. The FSP also reaffirms the need to use judgment in determining if a formerly active market has become inactive and in determining fair values when the market has become inactive.The adoption of the FSP had no effect on the Company’s Consolidated Financial Statements. Additional Disclosures for Derivative Instruments On January 1, 2009, the Company adopted SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities, an amendment to SFAS 133.The standard requires enhanced disclosures about derivative instruments and hedged items that are accounted for under SFAS 133 and related interpretations.No comparative information for periods prior to the effective date is required.See Note 8 for disclosures related to the Company’s hedging activities and derivative instruments.SFAS 161 had no impact on how the Company accounts for these instruments. 10 2. FUTURE APPLICATION OF ACCOUNTING STANDARDS Elimination of QSPEs and Changes in the Consolidation Model for Variable Interest Entities In June 2009, the FASB issued SFAS No. 166, Accounting for Transfers of Financial Assets, an amendment of FASB Statement No. 140 (SFAS 166), which eliminates QSPEs from the guidance in SFAS 140.This change will have a significant impact on the Company’s Consolidated Financial Statements as the Company will lose sale treatment for assets previously sold to QSPEs, as well as for certain future sales.SFAS 166 is effective for the Company on January 1, 2010. Simultaneously, the FASB issued SFAS No. 167, Amendments to FASB Interpretation No. 46(R) (SFAS 167), which details three key changes to the consolidation model in FASB Interpretation No. 46 (Revised December 2003), Consolidation of Variable Interest Entities (FIN 46(R). First, QSPEs will now be included in the scope of SFAS 167. In addition, the FASB has changed the method of analyzing which party to a variable interest entity (VIE) should consolidate the VIE (known as the primary beneficiary) to a qualitative determination of which party to the VIE has power combined with potentially significant benefits and losses, instead of the current quantitative risks and rewards model. The entity that has power has the ability to direct the activities of the VIE that most significantly impact the VIE’s economic performance. Finally, the new standard requires that the primary beneficiary analysis be reevaluated whenever circumstances change. The current rules require reconsideration of the primary beneficiary only when specified reconsideration events occur. As a result of implementing these new accounting standards, the Company expects to be required to consolidate VIEs and QSPEs with which it has involvement. The Company expects that the adoption of these standards and the associated reconsolidation of its securitization trusts will result in an increase in its assets and liabilities of approximately $14.2 billion and $14.6 billion, respectively. In addition, the cumulative effect of adopting these new accounting standards as of January 1, 2010, based on financial information as of June 30, 2009, would result in an estimated aggregate after tax charge to retained earnings of approximately $342 million, primarily related to the establishment of deferred origination costs and loan loss reserves and the reversal of retained interests held of approximately $535 million and a decrease in related deferred tax liabilities of approximately $192 million. The actual impact of adopting the new accounting standards as of January 1, 2010 could materially differ, as these estimates are based on balances as of June 30, 2009 and as certain uncertainties in the application of the new standards are resolved. Hierarchy of Generally Accepted Accounting Principles In June 2009, the FASB issued Statement of Financial Accounting Standards No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, (SFAS 168).This standard establishes the FASB Accounting Standards CodificationTM (Codification or ASC) as the single source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The Codification supersedes all existing non-SEC accounting and reporting standards. All other nongrandfathered, non-SEC accounting literature not included in the Codification will become nonauthoritative. Following the Codification, the FASB will not issue new standards in the form of Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts. Instead, it will issue Accounting Standards Updates, which will serve to update the Codification, provide background information about the guidance and provide the basis for conclusions on the changes to the Codification. SFAS 168 does not change GAAP, it changes the way the guidance is organized and presented. These changes will impact how the Company references GAAP in its financial statements and in its accounting policies for financial statements issued for interim and annual periods beginning with the period ended September 30, 2009. 11 3. CORRECTION OF IMMATERIAL ERRORS The Company has identified certain errors in the tax provision and related accounts from prior periods.The errors primarily relate to accounting for state and local income taxes, deferred tax amounts for loan securitizations, and accounting for uncertain tax positions.Certain of these errors were recorded as out of period immaterial adjustments in prior periods.The Company has assessed the materiality of these errors and concluded that they are immaterial to amounts reported in prior period financial statements.The correction of these immaterial amounts will be reflected in the Company’s current and future Exchange Act reports.The impact of the correction on the Company’s previously reported Consolidated Statements of Income is provided below. Three Months Ended June 30, 2008 Six Months Ended June 30, 2008 (Dollars in thousands) As Reported As Corrected As Reported As Corrected Income Taxes $ Net Income Basic and Diluted Earnings Per Share $ The Company also recorded a decrease in its tax provision and an increase in net income of $0.3 million for the three- and six-months ended June 30, 2009 with a corresponding increase in basic and diluted earnings per share of $0.01 and $0.02, respectively, from the amounts reported in its July 17, 2009 Earnings Release and Current Report on Form 8-K. In addition, the Company recorded an increase in its deferred tax liabilities of $140.5 million and a decrease in its current income taxes of $149.7 with a corresponding increase in its retained earnings of $9.2 million in its December 31, 2008 Consolidated Balance Sheet. 4.STUDENT LOANS The Company’s portfolio of student loans consists primarily of loans originated under government guaranteed loan programs, principally the FFEL Program, and private education loans, primarily CitiAssist loans. The Company’s loans are summarized by program type as follows: June 30, December 31, (Dollars in thousands) Federal Stafford Loans $ $ Federal Consolidation Loans Federal SLS/PLUS/HEAL Loans Private education loans Total student loans held, excluding deferred costs Deferred origination and premium costs Student loans held Less: allowance for loan losses ) ) Student loans held, net Loans held for sale, excluding deferred costs Deferred origination and premium costs Loans held for sale Other loans and lines of credit Total loan assets $ $ 12 5.OTHER ASSETS Other assets are summarized as follows: June 30, December 31, (Dollars in thousands) Accrued interest receivable: from student loan borrowers $ $ from federal government Collateral on derivatives with CBNA Servicing asset from securitization activity Restricted cash Income taxes receivable Retained notes from securitization activities Derivative agreements with CBNA Equipment and computer software (1) Other Total other assets $ $ Amounts are reflected net of accumulated depreciation and software amortization of $63.5 million and $59.1 million at June 30, 2009 and December 31, 2008, respectively. Accrued interest receivable from the federal government decreased by $10.5 million (81%) during the six months ended June 30, 2009.This decrease reflects the impact of lower average interest rates during 2009, which reduced the special allowance payments due from the federal government. The Company is required to maintain collateral for its derivative contracts entered into with CBNA in a margin account.As interest rates rose during 2009 and the fair value of derivative liabilities fell correspondingly, the Company’s collateral on these derivatives decreased by $106.8 million.For further information on the Company’s derivative agreements, see Note 8. Restricted cash of $166.2 million increased by $118.6 million from December 31, 2008.This increase is largely due to the amount of cash reserves required on recent secured borrowings from the Conduit.The increase is also due to an increase in cash related to secured borrowings from Participation Program as well as to changes in cash reserves required for new and existing on-balance sheet securitizations. 6. FEE AND OTHER INCOME Fee and other income is summarized as follows: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Net gains from securitization retained interests and related derivatives $ (Losses) gains on foreign currency translation net of mark-to-market gains (losses) on foreign currency swap ) Fair value write down of loans held for sale – ) – ) Other origination and servicing fees from CBNA (Note 7) Late fees Other income (expense) (1) ) ) Total fee and other income $ Amounts for the three and six months ended June 30, 2008 includes a $5.9 million contingent loss on a commitment to fund private education loans at a certain proprietary school. 13 7. RELATED PARTY TRANSACTIONS Pursuant to various intercompany agreements, a number of significant transactions are carried out among the Company and Citigroup, CBNA and/or their affiliates. Related party agreements with CBNA include an Omnibus Credit Agreement, a tax-sharing agreement, student loan origination and servicing agreements, and various derivative contracts.In addition, the Company maintains a trust agreement with CBNA through which it originates FFEL Program loans.Also, the Company has an agreement for education loan servicing with Citibank (South Dakota), N.A.Management believes that the overall terms under which these transactions and services are provided are no less favorable to the Company than those that could be obtained from unaffiliated third parties. Detailed below is a summary of the Company’s transactions with either CBNA or other Citigroup affiliates which are included in the accompanying Consolidated Statements of Income: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Revenues: Interest income $ Interest expense Fee and other income (loss): Derivative valuation gain (loss) ) Other origination and servicing fees Operating Expenses: Salaries and employee benefits Employee benefits and administration $ Stock-based compensation Other expenses Servicing, professional and other fees paid Data processing and communications Premises Other CBNA Omnibus Credit Agreement All of the Company’s outstanding short- and long-term unsecured borrowings were incurred under the terms of the Omnibus Credit Agreement.At June 30, 2009, the Company had outstanding short- and long-term unsecured borrowings with CBNA of $5.7 billion and $8.6 billion, respectively, and $12.7 billion and $10.1 billion, respectively, at December 31, 2008.Under this agreement, the maximum aggregate credit available is $30.0 billion. The Omnibus Credit Agreement expires on December 31, 2009. The Company is currently negotiating a new agreement with CBNA to replace the existing agreement. Funding terms and conditions under the agreement are negotiated between the Company and CBNA on a borrowing-by-borrowing basis.The cost of borrowing is affected by market conditions and, as such, future borrowing rates will vary.The Omnibus Credit Agreement contains no material financial covenants or restrictions.
